DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1, 2, 5, 8, 9, 12, 14-18, 21-24, 26, 30, 41, and 43-45 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 9, 12, 14-18, 21-24, 26, 30, 41, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the dosage, the administration regimen, the length of treatment and metrics to assess the effect of the method.
As such, the metes and bounds of the claims could not be determined.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on claim 5, which is drawn to a radioimmunoconjugate and, by definition, comprises a radionuclide.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 9, 12, 14-18, 21-24, 26, 30, and 43-45  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the genus of the methods claimed require administration of generic radioimmunoconjugates together with any checkpoint inhibitor for eliciting an immune response to any type tumor (benign or cancerous). The specification discloses the effects of [177Lu]-FPl-1755, [225Ac]-FPl-1792 and Ac-TAB-199 for induction of an 
The  [177Lu]-FPl-1755 compound is disclosed as MAB391, a murine monoclonal antibody against IGF-1 R, conjugated with FPl-1397 (a bifunctional chelate) and radiolabeled with 177Lu using methods well known in the art.
The [225Ac]-FPl-1792 compound is disclosed as MAB391, a murine monoclonal antibody against IGF-1R, was conjugated with FPl-1397 (a bifunctional chelate of undisclosed structure) and radiolabeled with [225Ac] using standard techniques to form [225Ac]-FPl-1792. 
Ac-TAB-199 is a radioimmunoconjugate comprising “human monoclonal IGF-1R antibody” labeled with 225-Actinium.
There is no indication of the human monoclonal IGF-1R antibody used and conjugation partner.
However, the claims broadly encompass methods of eliciting immune responses against any type of tumor, with any (all?) radioimmunoconjugates of any structure in the presence of any inhibitors of any (all?) checkpoint. 
Thus, the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses a genus of methods using only few radioimmunoconjugates and antibodies against PD-1 and CRLA-4. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 14, 17, 18, 22, 23, 43, 44, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dadachova et al. (WO2019055706).
The reference teaches methods of treatment of melanoma by treatment with a chimeric or humanized monoclonal bispecific antibody. The bispecific antibody comprises a first arm that targets melanin and a second arm that targets an antigen comprising an immune checkpoint inhibitor CTLA-4 and PD-1. The chimeric or humanized monoclonal melanin antibody is conjugated to a radionuclide (213Bi is a radioisotope which decays by emitting α particles).  The agent is conjugated to the antibody through a linker. The melanoma may be metastasized. The administration selectively induces the cell death of melanoma cells. By performing the method in the reference a person of ordinary skill in the art would necessarily perform the method according to the claims because the α emitter conjugated with the agent would destroy the melanoma cell and remnants of the cells would stimulate the immune system since the breaks of the immune system (CTLA-4 and /or PD-1 would be released by the respective antibodies part of the reagent. Also, by using humanized version of the antibodies, treating a human is envisioned.
.

Claims 1, 2, 8, 17-18, 22-24, 43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weichert et al. (U.S. Pub No. 20180126012). 
The reference discloses methods of treating cancer. In particular, the disclosure is directed to methods of treating a cancer comprising one or more malignant solid tumors in a subject by (1) systemically administering to the subject an immunomodulatory dose of a targeted radiotherapy (TRT) agent, such as a radioactive metal chelate compound, radiolabeled antibody, that is differentially taken up by and retained within solid tumor tissue, and (2) either (a) performing in situ tumor vaccination in the subject at one or more of the malignant solid tumors using one or more locally-administered treatments capable of stimulating specific immune cells within the tumor microenvironment, or (b) systemically administering to the subject one or more immunostimulatory agents, such as one or more immune checkpoint inhibitors the one or more treatments capable of stimulating specific immune cells within the tumor microenvironment include intratumorally injecting into at least one of the malignant solid tumors a composition comprising anti-CTLA-4 antibodies, or anti-PD-1 antibodies ([00003]).   The method capitalizes on a very potent synergy: 1) systemically administered TRT and 2) locally-directed, antibody-mediated, cancer immunotherapy. These two strategies can be used to destroy visible macroscopic tumor in a way that enables the destroyed cancer cells to function as a potent in situ vaccine that creates tumor-specific T cell immunity able to eradicate persistent residual metastatic disease, for any type of solid tumor in any 
Therefore, claims 1, 2, 8, 17-18, 22-24, 43, and 45 are anticipated by the reference cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 12, 17, 18, 22-24, 26, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (U.S. Pub. No. 20170327567) in view of Glaser et al. (U.S. Pub. No. 20100008906).
The claims are drawn to a method of inducing an immune response to a tumor or treat cancer in a mammal comprising administering to the mammal a radioimmuno-conjugate, before, after or concurrently with administration of one or more checkpoint inhibitors. The radioimmunoconjugate comprises a targeting moiety (an antibody) that is capable of binding to a tumor-associated antigen, a linker, and a metal complex (including a radionuclide) of a chelating moiety. The checkpoint inhibitor is an anti-PD-1 or anti-CTLA-4 antibody. The cancer to be treated may be breast cancer, non-small cell lung cancer, small cell lung cancer, pancreatic cancer, head and neck cancer, prostate cancer, colorectal cancer, sarcoma, adrenocortical carcinoma, neuroendocrine cancer, Ewing's Sarcoma, multiple myeloma, or acute myeloid leukemia.
The therapeutic effect of the treatment is a decrease in tumor volume, a stable tumor volume, a reduced rate of increase in tumor volume, or decreased incidence of recurrence or metastasis.
Skokos et al. provides methods for treating, reducing the severity, or inhibiting the growth of cancer (e.g., solid tumors). The methods comprise administering hypo-
The methods disclosed comprise administering an anti-PD-1 antibody in combination with radiation therapy to a subject in need thereof as a "first line" treatment (e.g., initial treatment). In other embodiments, an anti-PD-1 antibody in combination with 
In certain embodiments, the reference provides use of an anti-PD-1 antibody or antigen-binding fragment thereof in the manufacture of a medicament in combination with radiation therapy to treat or inhibit the growth of cancer in a subject, including humans ([0020]).
The methods described are for treating large tumors or advanced malignancies, the methods comprising administering to a subject in need thereof an anti-PD-1 antibody in combination with radiation therapy and an additional therapeutic agent, wherein the additional therapeutic agent is administered to overcome regulatory T cell (Treg)-mediated immunosuppression. The term "large tumor" refers to the size of the tumor. It 
The use of the methods results in inhibition of tumor growth, reduction in the size of a tumor, delay in tumor growth, inhibition of tumor metastasis, reduction in metastatic lesions over time, reduced use of chemotherapeutic or cytotoxic agents, increased survival, complete response, partial response, and stable disease. In certain embodiments, the administration results in reduction of tumor burden in the subject. In certain embodiments, the subject has a large tumor. As defined elsewhere herein, the term "large tumor" refers to the size of the tumor and is correlated with increased tumor burden and increased probability of occurrence of metastasis. In certain embodiments, the term refers to an advanced malignancy ([0087]). Immunogenic tumor neoantigens attract effector T cells that can be unleashed by blockade of the PD-1 immune checkpoint ([0375]). Some of the cancers to be treated include colorectal cancer, breast cancer, colon cancer, pancreatic cancer, lung cancer, non-small cell lung cancer, head and neck squamous cell cancer (claims 29-31).
 Skokos et al. do not specifically teach the use a radioimmunoconjugate that comprises a targeting moiety (an antibody) that is capable of binding to a tumor-associated antigen, a linker, and a metal complex (including a radionuclide) of a chelating moiety.



It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Skokos et al. and Glaser et al. and elicit tumor immune responses or treat cancerous tumors with a reasonable expectation of success. This is because Glaser et al. indicated that the radioimmunoconjugates linked to alpha emitting radioisotopes are specifically killing tumor cells and, as a consequence tumor antigens are formed that would elicit immunological responses. The immunological responses would be amplified by using .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (U.S. Pub. No. 20170327567) in view of Glaser et al. (U.S. Pub. No. 20100008906) and in further view of Scheinberg et al. (U.S. Pat No. 7,736,651).
The claims add the limitation that the radionuclide is 225Ac.
The teaching of Skokos and Glaser were presented supra and they were silent about this limitation.
Scheinberg et al. discloses alpha particle emitting, radioactive constructs capable of killing large tumors (>1 mm in diameter), to achieve a therapeutic result. The alpha emitting constructs have high specific activity (abstract). Representative examples of alpha emitting constructs include antibodies or fragments thereof. The alpha emitting construct is labeled by Bismuth-213, Bismuth-212, actinium-225, radium-223, lead-212, turbium-149, fermium-155 or Astatine-211. (col. 8, lines 58-67).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Skokos et al. Glaser et al. and Scheinberg et al.  and elicit tumor immune responses or treat cancerous tumors with a reasonable expectation of success by using 225Ac labeled radioimmunoconjugates. This is because Scheinberg et al.  specifically indicated the use of 225Ac labeled antibodies as viable and effective treatment options. Thus the skilled artisan would have used known .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (U.S. Pub. No. 20170327567) in view of Glaser et al. (U.S. Pub. No. 20100008906), Hariharan et al. (U.S. Pub. No. 20070243194) and in further view of Adams et al. (WO2016196377).
 	The claim adds the limitation that the radioimmunoconjugate comprises an anti-IGF-1R antibody.
The teachings of Skokos et al. and Glaser et al. were presented supra and they were silent about the use of an IGF-1 antibody
Hariharan disclosed antibodies which bind to insulin like growth factor receptor-1 (IGF-1R) and uses thereof, in particular in the diagnosis and treatment of cancer. Specific human and murine monoclonal antibodies which inhibit IGF-1R-mediated pro-survival and tumor proliferation pathways, and variants, fragments, and derivatives thereof are provided. Also provided are specific human and murine monoclonal antibodies which block the ability of the ligands, insulin like growth factor 1 (IGF-1) and insulin like growth factor 2 (IGF-2) to bind to IGF-1R, as well as fragments, variants and derivatives of such antibodies. Methods of treating cancer using antibodies of the invention are also disclosed (abstract). The antibodies or fragments thereof are conjugated to a radionuclide ([0069]). With respect to the use of radiolabeled conjugates IGF-1R-specific antibodies or 
Adams et al. teaches the use of  Istiratumab (MM-141) a fully human, tetravalent, bi-specific monoclonal antibody that binds to IGF-1R and ErbB3, to effectively inhibit cancer cells that rely upon IGF-1 and/or ErbB3 (p.1). The reference disclosed a method of treatment of cancer (e.g., melanoma) with a combination of an antibody against checkpoint inhibitors (anti-CTLA-4 or anti-PD1) and istiratumab, wherein the therapeutic effect of the combination is larger than the therapeutic effect of an immune checkpoint inhibitor or istiratumab alone when each is administered as monotherapy at the same dose as in the combination (see Fig. 12A-B, 13).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Skokos et al. and Glaser et al. and Hariharan et al. and elicit tumor immune responses or treat cancerous tumors with a reasonable expectation of success. This is because Glaser et al. indicated that the radioimmunoconjugates linked to alpha emitting radioisotopes are specially killing tumor .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (U.S. Pub. No. 20170327567) in view of Glaser et al. (U.S. Pub. No. 20100008906) and in further vie of Jones et al. (WO2016172249).
The claim adds the limitation that the radioimmunoconjugate used in the method of the independent claim 1 is administered with both anti-PD-1 and anti-CTLA-4 inhibitors.
The teachings of Skokos et al. (U.S. Pub. No. 20170327567) and Glaser et al. (U.S. Pub. No. 20100008906) were presented supra and they were silent about using both antibodies in their methods. [00327]
Jones et al. teaches methods and compositions for generating immune responses. The reference disclosed that Programmed death cell protein ligand-1 (PDL1) is a member of the B7 family and is distributed in various tissues and cell types. PDL1 can interact with PD1 inhibiting T-cell activation and CTL mediated lysis. Significant expression of PDL1 has been demonstrated on various human tumors and PDL1 expression is one of the key 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Skokos et al. and Glaser et al. and Jones et al. and elicit tumor immune responses or treat cancerous tumors with radioimmunoconjugates and both anti PD-1 and anti-CTLA-4 with a reasonable expectation of success. This is because Glaser et al. indicated that the radioimmunoconjugates linked to alpha emitting radioisotopes are specially killing tumor cells and, as a consequence tumor antigens are formed that would elicit immunological responses. Jones et al. demonstrated that the practice of using both anti PD-1 and anti-CTLA-4 was common in the art. The immunological responses would be amplified by using checkpoint inhibitors which would unleash the immune system once the breaks (the checkpoints) are neutralized by the use of inhibitors as taught by Skokos et al. Also, the .


Claims 1, 17-18, 27, 30, 41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lavranos et al. (WO2018049474) in view of Govindan et al. (WO2011068845) (both cited by Applicant).
The claims are drawn to a method of inducing an immune response to a tumor in a mammal comprising administering to the mammal a radioimmunoconjugate, before, after or concurrently with administration of one or more checkpoint inhibitors. The checkpoint inhibitor is an anti-PD-1 or anti-CTLA-4 antibody. The administering results in an increase between 15-70% in T cells specific for a tumor-associated antigen as well as in a decrease in tumor volume, a stable tumor volume, a reduced rate of increase in tumor volume or decreased incidence of recurrence or metastasis.	
Lavranos et al. discloses combination therapy for treatment of a tumor in a subject comprising administering an immunoconjugate directed against cancer stem cells and a checkpoint inhibitor. Said checkpoint inhibitor can be ipilimumab which is a CTLA-4 inhibitor, or one of pembrolizumab or nivolumab that are both PD-1 inhibitors. The immunoconjugate is an antibody that specifically bind the tumor-associated antigen LGR5. The combination therapy is for use in treating cancer including breast cancer and lung cancer, wherein the subject has a solid tumor. Lavranos et al. does not specifically disclose that the immunoconjugate is a radioimmunoconjugate. 

Regarding the subject matter of claims 17-18, Lavranos et al. discloses using a PD-1 or CTLA-4 antibody and further discloses the effect of increasing T cells specific for the tumor -associated antigen, wherein said T cells are in the tumor. 
Regarding claims 30, 41, and 43-44, although neither one of Lavranos of Govindan references discloses the specific percentage of total T cell population in a sample from the subject being specific for the tumor-associated antigen, since Lavranos discloses the increase in T cells in the tumor specific for the tumor-associated antigen, the specific percentages would be considered obvious in view of combination of the references. 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Lavranos and Govindan and compile a method of inducing an immune response in a mammal by using a radioimmunoconjugate and a checkpoint inhibitor with a reasonable expectation of success. This is because a skilled artisan would have used known methods in the art and a person of ordinary skill in the art is always motivated to pursue the known options within .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 8, 9, 12, 14-18, 24, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,093741 in view of Skokos et al. (U.S. Pub. No. 20170327567). The claims of the Patent are drawn to a compound comprising a structure that is identical with the compound in the instant claim 16 wherein B is an antibody and the antibody is AVE1642 (an anti-IGF1R antibody). The radio-immunoconjugate comprises a metal salt that comprises a radionuclide (225Ac). The compound is used in a method of treating cancer (solid tumor or hematologic cancer: breast cancer, non-small cell lung cancer, small cell lung cancer, pancreatic cancer, head and neck cancer, prostate cancer, colorectal cancer, thyroid cancer, sarcoma, adrenocortical carcinoma, Ewing's Sarcoma, glioblastoma multiforme, liver cancer, neuroendocrine tumors, bladder cancer, gastric and gastroesophageal junction cancers, melanoma, multiple myeloma, or acute myeloid .
The teachings of the Skokos et al. were presented supra and their methods comprise administering an anti-PD-1 antibody in combination with radiation therapy to a subject in need thereof as a "first line" treatment (e.g., initial treatment). In other embodiments, an anti-PD-1 antibody in combination with radiation therapy is administered as a "second line" treatment (e.g., after prior therapy). For example, an anti-PD-1 antibody in combination with radiation therapy is administered as a "second line" treatment to a subject that has relapsed after prior therapy. The methods of the present invention, according to certain embodiments, comprise administering to a subject a therapeutically effective amount of an anti-PD-1 antibody and radiation in combination with an additional therapeutic agent or therapeutic regimen or procedure. The additional therapeutic agent or therapeutic regimen or procedure may be administered for increasing anti-tumor efficacy, for reducing toxic effects of one or more therapies and/or reducing the dosage of one or more therapies. In various embodiments, the additional therapeutic agent or therapeutic regimen may be an antibody to a tumor-specific antigen. The anti-PD-1 antibody is administered to the subject at the same time as, just before, or just after administration of radiation therapy and the additional therapeutic agent. In certain embodiments, the additional therapeutic agent is administered as a co-formulation 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Skokos et al. and the U.S. Patent and elicit tumor immune responses or treat cancerous tumors with a reasonable expectation of success. This is because the U.S. Patent  indicated that the radioimmunoconjugates linked to alpha emitting radioisotopes are specially killing tumor cells and, as a consequence tumor antigens are formed that would elicit immunological responses. The immunological responses would be amplified by using checkpoint inhibitors which would unleash the immune system once the breaks (the checkpoints) are neutralized by the use of inhibitors as taught by Skokos et al. Also, the use of checkpoint inhibitors would neutralize the radiation effects: stimulation of inhibitory immune cells such as regulatory T cells.

Claims 1, 2, 5, 8, 9, 12, 14-18, 21-24, 26, 30, 41 and 43-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/337357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if allowed first, the claims of the reference Application would anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647